Citation Nr: 0004222	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-08 898	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $40,377.80.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993, decision of the 
Committee on Waivers and Compromises (Committee) of the New 
York, New York, Regional Office (RO) of the VA.  In September 
1998, the veteran testified at a personal hearing at the RO 
before a member of the Board.  In March 1999, the Board 
remanded this case to the RO for further development.  


FINDINGS OF FACT

1.  The creation of the full amount of the overpayment of 
improved pension benefits in the amount of $40,377.80 was not 
due to the veteran's fraud, misrepresentation or bad faith.

2.  Recovery of the portion of the overpayment of improved 
pension benefits in the amount of $29,002.40, created during 
the period of February 1, 1989 to April 30, 1992, would not 
be against equity and good conscience since the creation of 
the debt was solely the veteran's fault; since withholding of 
benefits or recovery would not nullify the objective for 
which benefits were intended; since the veteran would be 
unjustly enriched if the benefits were not recovered and 
since failure to make restitution would result in unfair gain 
to the veteran; and since the veteran did not change his 
position to his detriment and reliance on these VA benefits 
does not result in relinquishment of a valuable right or 
incurrence of a legal obligation.

3.  Recovery of the portion of the overpayment of improved 
pension benefits in the amount of $11,375.40, created during 
the period of May 1, 1992 to August 31, 1993, would be 
against equity and good conscience since the creation of the 
debt was primarily due to VA fault and due to financial 
hardship of the veteran's part.  


CONCLUSIONS OF LAW

1.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran; however, recovery of the portion 
of the debt in the amount of $29,002.40, created during the 
period of February 1, 1989 to April 30, 1992, would not be 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1998).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran and recovery of the portion of 
the debt in the amount of $11,375.40, created during the 
period of May 1, 1992 to August 31, 1993, would be against 
equity and good conscience and, therefore, is waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a July 1981 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits 
effective from March 4, 1981.  The veteran was thereafter 
notified of this grant of benefits.  He was provided a VA 
Form 21-8768 which informed him that he was obligated to 
provide prompt notice of any change in marital status and in 
income or net worth and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.  Thereafter, the veteran was notified on 
numerous occasions of his obligations as a pension recipient 
to notify the VA of any and all changes in his family income 
and/or his marital status.  He was provided copies of the VA 
Form 21-8768.  The veteran was also repeatedly notified that 
he was receiving benefits for his spouse.  

The Board notes that in March, September, and December 1982, 
the veteran submitted financial information to include the 
amount of earned income of his spouse.  In January 1984, the 
veteran reported that his spouse had lost her job.  In July 
1984, the veteran reported that his spouse had worked briefly 
during 1984, but was not currently employed.  He provided the 
necessary financial information.  

In January 1989, the veteran's annual Eligibility 
Verification Report (EVR) was received.  In that report, he 
indicated that he was married, living with his spouse, and 
had 4 dependents.  In his EVR, he reported having $300.94 in 
other retirement income.  He also reported, in significant 
part, that his spouse had no income and expected no income 
during the 1989 year.  He listed her income as "0."  The 
veteran reported his family's various medical expenses to 
include the expenses of his wife.

Thereafter, in a January 1990 EVR, he indicated that he was 
married, living with his spouse, and had 3 dependents.  In 
this EVR, he again reported having $300.94 in other 
retirement income.  He also reported, in significant part, 
that his spouse had no income and expected no income during 
the 1990 year.  He listed her income as "0."  In a January 
1991 EVR, the veteran reported essentially the same 
information.  The veteran also reported his family's various 
medical expenses to include the expenses of his wife.  

On April 21, 1992, the veteran informed the VA that his wife 
received income from wages during the period of 1989-1991, 
but that he had had no access to that information.  He 
related that although they resided in the same residence, 
they maintained different mailing addresses and separate 
income tax reports due to marital difficulties.  The veteran 
related that his wife had refused to furnish him information 
regarding her income.  The veteran proposed that his pension 
benefits payments be reduced to 2/3 to recoup the debt that 
would have been created by his failure to report his wife's 
income during the 3 preceding years.  The RO has indicated 
that the RO did not respond to the veteran's proposal at this 
point because no overpayment had been created as the 
veteran's benefits had not been retroactively reduced as of 
yet.  

In February 1993, the veteran's wife provided verification of 
her income during the period in question.  She indicated that 
during 1989, she earned $2,592.86; during 1990, she earned 
$6,721.27; and during 1991, she earned $8,164.65.  

In February and March 1993, the veteran reiterated his 
proposal and again explained his marital situation.  Again, 
the RO did not respond to the veteran's proposal apparently 
since there was no overpayment of record.  

In April 1993, the RO retroactively adjusted the veteran's 
pension income to reflect his wife's income from 1989 to the 
current time.  This action created an overpayment.  The 
period of the overpayment is from February 1, 1989 to 
August 31, 1993.  

In February 1994, the veteran was advised that the amount of 
the overpayment was $40,377.80.  The veteran requested a 
waiver of the recovery of that debt.  The veteran maintained 
that he and his spouse had been estranged during the years in 
question and maintained separate finances, although they 
lived together.  In support of his contentions, a statement 
signed by his children was submitted.  In that statement, the 
children indicated that their parents slept apart, their 
mother maintained a post office box, and that their parents 
filed taxes separately.  In addition, the veteran's 
representative who represented him in a later divorce action 
(from his spouse) submitted a statement indicating that the 
veteran and his spouse had had marital discord since 1970, 
that the veteran did not have access to her income 
information, and that the VA should have sought this income 
information on its own.  

In a May 1995 determination, the Committee denied the request 
for waiver based on a finding that the veteran was at fault 
in the creation of the debt.  The veteran appealed that 
determination.  The veteran continued to relate his proposal 
regarding a repayment of a portion of the debt.  

Thereafter, the veteran testified at a hearing at the RO 
before a hearing officer in March 1996 and also before a 
member of the Board at the RO in September 1998.  During his 
hearings, the veteran reiterated his contentions regarding 
his estrangement from his wife.  In addition, it was 
emphasized that he had notified the VA in April 1992 of this 
estrangement and of his inability to report her income, but 
the VA did not take further action regarding verification of 
her income and/or reduction of his VA benefits.  

In April 1997, the veteran was informed that the debt had 
been increased by $528, but that $528 debt was created due to 
administrative error and has not been charged to the veteran.  

The record also refects that the veteran furnished numerous 
financial status reports in which he reported that his 
expenses clearly exceed his income.  

At the outset, the Board notes that the overpayment in the 
amount of $40,377.80 was created due to both fault on the 
part of the veteran and due to fault on the part of the VA.  
In fact, the Board finds that the overpayment in question may 
be divided into two distinct periods, from February 1, 1989 
to April 30, 1992, and from May 1992 to August 31, 1993.  

In sum, a review of the record shows that until the end of 
April 1992, the veteran was not forthcoming regarding his 
wife's income.  Specifically, in EVRs submitted in 1989, 
1990, and 1991, the veteran indicated that he was married and 
living with his spouse.  He reported that his spouse had 
"0" income during those periods.  He did not at anytime 
indicate that he and his spouse were estranged and that he 
had no knowledge of her income due to that estrangement, even 
if they resided together, albeit on different floors.  In 
fact, the veteran reported her medical expenses to be taken 
into consideration as deductions from his income level for 
the purpose of his VA pension benefits.  As such, it is clear 
that the veteran failed to notify the VA of any change in his 
marital status and also clearly indicated to the VA that he 
and his wife were representing themselves as a married couple 
for VA benefits purposes.  Accordingly, the creation of the 
overpayment through the end of April 1992, was solely the 
veteran's fault.  The amount of this debt is $29,002.40.  The 
veteran was owed $3,766.70, but was paid $32,769.10.  

However, as of late April 1992, the veteran notified the VA 
of his estrangement from his wife.  From that point in time, 
the veteran was very clear in stating that he had no access 
to her finances and implored the VA to assist him with regard 
to his pension benefits.  Although the veteran continued to 
negotiate his VA benefits payments that he obviously knew 
were in excess of what he was entitled to receive, he was 
consistently attempting to get the VA to assist him and he 
was in dire financial straits with several children to 
support.  Accordingly, the creation of the overpayment from 
May 1992 to August 31, 1993 was due to the veteran's fault as 
he negotiated the payments, but was also due to VA fault for 
not promptly taking action in reducing his pension benefits.  
In this case, the Board finds that the greater weight of the 
fault for this portion of the debt rests with the VA.  The 
amount of this debt is $11,375.40.  The veteran was owed 
$545.80, but was paid $11,921.20.  

As noted, the Committee considered the veteran's claim for 
waiver, but denied that request in full.  No portion of the 
debt was waived.  The Committee made a specific determination 
that there was no fraud, misrepresentation, or bad faith on 
the veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA improved pension 
benefits would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 


Debt in the Amount of $29,002.40,
Created During the Period of February 1, 1989 to April 30, 
1992

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(1999).  After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault and solely at fault for this portion of the entire 
overpayment for the reasons set forth above.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  There is no question that there is financial 
hardship, however, with regard to this portion of the debt, 
the elements not in the veteran's favor outweigh his 
financial hardship due to his fault.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of this portion of 
the debt, $29,002.40, created during the period of February 
1, 1989 to April 30, 1992, would be against equity and good 
conscience.  38 U.S.C.A. § 5107(b) (West 1991).


Debt in the Amount of $11,375.40,
Created During the Period of May 1, 1992 to August 31, 1993.

As noted, the first and second elements pertain to the fault 
of the debtor versus the fault of the VA.  After 
consideration of the record and the applicable regulatory 
provisions, the Board finds that the VA was primarily at 
fault for this portion of the entire overpayment for the 
reasons set forth above.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and failure to collect would cause unjust 
enrichment to the debtor.  Likewise, there is no indication 
that the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  There is no question that there is financial 
hardship in this case.  With regard to this portion of the 
debt, the Board finds that this element of equity and good 
conscience which is in the veteran's favor outweighs those 
which are not due to the primary fault of the VA in the 
creation of this portion of the overpayment.  

Accordingly, the Board finds that recovery of the portion of 
the overpayment in the amount of $11,375.40, created during 
the period of May 1, 1992 to August 31, 1993 would be against 
equity and good conscience and waiver of recovery of this 
portion of the overpayment is warranted.


ORDER

Waiver of the portion of the debt in the amount of 
$29,002.40, created during the period of February 1, 1989 to 
April 30, 1992, is denied.

Waiver of the portion of the debt in the amount of 
$11,375.40, created during the period of May 1, 1992 to 
August 31, 1993, is granted.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

